Title: From Benjamin Franklin to Pierre Samuel du Pont de Nemours, 12 August 1772
From: Franklin, Benjamin
To: Du Pont de Nemours, Pierre-Samuel


Dear Sir
London, Augt. 12. 1772
I am concern’d to understand lately that you have never been paid as I expected for the Ephemerides, and therefore I send you three Guineas by our valuable Friend M. Baudeau, requesting you will let me have the Accompt at your Leisure, and I will take care for the future that the Payment shall be more punctual. You are doing a great deal of Good to Mankind, for which I am afraid you are not duly rewarded, except in the Satisfaction that results from it to your benevolent Mind. With sincere and great Esteem and Affection, I have the Honour to be, Dear Sir, Your most obedient and most humble Servant
B Franklin
M. Dupont.
